I dissent from a ruling which acquits the street railway company of negligence as a matter of law. Giving full force to the doctrine announced in the Ingebret opinion, 164 Minn. 40,204 N.W. 630, I do not think this is a case for its application. Here we have a passenger in such physical condition as to require assistance from her seat to the car steps. She was escorted there by the conductor, who, knowing the exceedingly slippery condition of the streets, saw the automobile approaching directly to the step to which he was piloting his passenger. There was evidence that the automobile was approaching at 35 miles an hour. It struck the street car with great force. Plaintiff was in the act of alighting, her left foot still on the step, her right not yet touching the pavement. In the condition of the streets at the time, no sane person could reasonably *Page 352 
anticipate that the automobile could be stopped before colliding with the street car. Seeing the automobile coming under these circumstances, the conductor, in the exercise of the high degree of care imposed by law, should have refrained from permitting plaintiff to step into certain danger. Her attention was on her footing and particularly on the condition of the steps. She might well be excused for not realizing the impending collision. On the evidence most favorable to her, the conductor could not be so excused. This was not an ordinary street hazard where the conductor might anticipate that the automobile would stop. Its speed on the slippery street was such that it could not be expected to. The force of the collision demonstrates its speed. In the Ingebret case the motorman was held not to be required to look for ordinary street hazards. In the case at bar the conductor actually saw the unusual danger in ample time to prevent his passenger from being hurt. I think the order for judgment in favor of the railway company should be reversed.